Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 09/08/2020.Claims 1-30 have been examined.
                                   Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-19 and 21-30 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Guo et al. (US 2020/0022089).

As of claims 1 and 27, Guo discloses a method and UE of wireless communication performed by a user equipment (UE) (See Fig.18 UE-B), 
comprising: receiving a sidelink channel state information (CSI) reference signal (CSI-RS) (para [0175][0202] the UE-B receive SL-RS (=a sidelink CSI reference signal) from UE-A); and 
transmitting, based at least in part on the sidetink CSI-RS, a CSI report on a physical sidelink feedback channel (PSFCH) (para [0202][0222] the UE-B  obtain the CSI of sidelink between the UE-A and the UE-B by measuring the SL-RS sent from the UE-A to the UE-B and report the measured CSI to UE-A wherein a sidelink feedback channel for the UE-B to feedback CSI is a physical feedback channel called PSFCH physical sidelink feedback channel).

As of claims 15 and 29, Guo discloses a method and a user equipment of wireless communication performed by a user equipment (UE) (see Fig.18 UE-A) comprising: transmitting a sidelink channel state information (CSI) reference signal (CSI- RS) (para [0175] discloses UE-A transmit SL-CSI-RS (sidelink CSI-RS)); and
 receiving, based at least in part on the sidelink CSI-RS, a CSI report on a physical sidelink feedback channel (PSFCH) (para [0202][0222] UE-A receive the measured CSI from UE-B wherein a sidelink feedback channel for the UE-B to feedback CSI is a physical feedback channel called PSFCH physical sidelink feedback channel).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition  Guo discloses receiving a CSI report configuration in at least one of: a radio resource control (RRC) communication from a base station, an RRC communication from another UE, a physical sidelink broadcast channel communication, or a physical sidelink control channel communication (para [0181] configure  UE-B to measure wherein transmitting the CSI report comprises: transmitting the CSI report based at least in part on the CSI report configuration (para [0202] discloses the UE-B obtain the CSI of sidelink between the UE-A and the UE-B by measuring the SL-RS sent from the UE-A to the UE-B then report the measured CSI to UE-A).

As of claim 3, rejection of claim 2 cited above incorporated herein, in addition  Guo discloses the CSI report configuration indicates that the CSI report is to be a compact CSI report (para [0220] [0221] discloses the first UE send sidelink control signaling to a second UE (=CSI report configuration) to request the second UE to measure the CSI of the sidelink between the first UE and the second UE and then feedback the requested CSI quantity or quantities to the first UE which corresponds to CSI report configuration indicates that the CSI report is to be a compact CSI report),and 
wherein transmitting the CSI report comprises: transmitting a compact CSI report based at least in part on the CSI report configuration (para [0222] UE-B feedback CSI (=transmitting a compact CSI report)).

As of claim 4, rejection of claim 3 cited above incorporated herein, in addition  Guo discloses transmitting hybrid automatic repeat request feedback on the PSFCH with the compact CSI report (para [0341][0342] a PSFCH is used by UE to report HARQ-ACK feedback and to report sidelink CSI which corresponds to  

As of claims 5 and 17, rejection of claims 1 and 15 cited above incorporated herein, in addition  Guo discloses the CSI report comprises a compact CSI report (para [0220] second UE feedback the requested CSI quantity or quantities to the first UE (=compact CSI report);
and wherein the compact CSI report includes one or two bits indicating a channel quality indicator that is based at least in part on the CSI-RS (para [0199][0220] CSI information include CQI and para [0238]CQI value use 2 bit).

As of claims 6, 18 and 28, rejection of claims 1,15 and  27 cited above incorporated herein, in addition Guo discloses the CSI report comprises a compact CSI report (para [0220] [0221] feedback the requested CSI quantity or quantities to the first UE which corresponds to CSI report CSI report comprises is a compact CSI report), and wherein the compact CSI report indicates that a non-compact CSI report is to be transmitted on another sidelink channel in a particular set of time-frequency resources( [0224] feedback CSI for the UE-B  be a sidelink MAC-CE message that contains the requested CSI measurement (=non-compact report),  [0140] a UE-A makes sidelink resource selection at slot n and then occupies the selected sidelink resource with periodicity=m.sub.1 slots for up to L.sub.1 times which implies another sidelink channel in a particular set of time-frequency resources).

As of claims 7 and 19, rejection of claims 1 and 15 cited above incorporated herein, in addition  Guo discloses the CSI report is in a sequence-based PSFCH format (para [0342] PSFCH format 0 and PSFCH format 1 (=sequence-based PSFCH forma)).

As of claims 9 and 21, rejection of claims 1 and 15 cited above incorporated herein, in addition Guo discloses the CSI report comprises a compact CSI report, wherein the compact CSI report indicates CSI feedback that is differential to a previous compact CSI report (para [0238] differential CQI).

As of claims 10 and 22, rejection of claims 1 and 15 cited above incorporated herein, in addition Guo discloses the CSI report comprises a compact CSI report 0097-102145195230 (para [0220] [0221] feedback the requested CSI quantity or quantities to the first UE which corresponds to CSI report CSI report comprises is a compact CSI report),
wherein the compact CSI report indicates CSI feedback that is differential to a previous non-compact CSI report (para [0257] differential CQIs (= CSI feedback is differential to a previous non-compact CSI report).

As of claims 11 and 23, rejection of claims 10 and 22 cited above incorporated herein, in addition Guo discloses a periodicity of the compact CSI report and a periodicity of the non-compact CSI report are different periodicities (para [0140] UE occupies the selected sidelink resource with periodicity=m.sub.1 slots for up to L.sub.1 times (=different periodicities). 
As of claims 12 and 24, rejection of claims 1 and 15 cited above incorporated herein, in addition Guo discloses the CSI report is in a non-sequence-based PSFCH format (para [0342] PSFCH formats).

As of claims 13 and 25, rejection of claim 1 and 15 cited above incorporated herein, in addition Guo discloses the CSI report is in a non-sequence-based PSFCH format that includes: a plurality of coded bits of CSI feedback, and one or more coded bits of hybrid automatic repeat request feedback (para [0111] number of codewords) 

As of claims 14 and 26, rejection of claims 1 and 15 cited above incorporated herein, in addition Guo discloses the CSI report is at least one of: time division multiplexed on the PSFCH with one or more other CSI reports, or frequency-division multiplexed on the PSFCH with one or more other CSI reports (para [0272] frequency division duplex (FDD) or time division duplex (TDD)).

As of claims 16 and 30, rejection of claims 15 and 29 cited above incorporated herein, in addition Guo discloses receiving hybrid automatic repeat request feedback on the PSFCH with the CSI report (para [0341][0342] discloses a PSFCH is used by UE to report HARQ-ACK feedback and to report sidelink CSI which corresponds to  receiving  hybrid automatic repeat request feedback on the PSFCH with the compact CSI report).
 
Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471